DETAILED ACTION

	This office action is in response to the preliminary claim amendment filed on March 31, 2021.  Claims 1-3, 6-9, 11, 13-15, 17-18, 21-23, 25-29, 32-34, 36, 41-43, 45-53, and 55 remain pending, with claims 1, 18, 27, and 46 in independent claim form.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

-Group I, claims 1-3, 6-9, 11, 13-15, 17-18, 21-23, and 25-26, drawn to a first general inventive concept, enumerated most clearly in claims 1 and 18.
-Group II, claims 27-29, 32-34, 36, 41-43, 45-53, and 55, drawn to a second general inventive concept, enumerated most clearly in claims 27 and 46.

single general inventive concept under PCT Rule 13.1 because, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a 2nd harmonic generating metasurface (using the shares features in comparision of claims 1/18 in view of claims 27/46), with enhancement using a dipole mode to induce generation of a harmonic signal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Semmlinger et al. NPL “Vacuum Ultraviolet Light-Generating Metasurface.”  This prior art reference to Semmlinger teaches each structural feature found in claim 1 and the corresponding methods found in claim 18.  For these reasons, Groups I and II share a technical feature as outlined by claim 1, this technical feature is not “special” in view of Semmlinger.  Also note the Written Opinion of the ISA in the file (IDS (PTO-1449 form) dated on March 31, 2021 in the current record).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 26, 2022